Citation Nr: 1720575	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to June 1970, to include service in Vietnam.  He is in receipt of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  The matter on appeal was remanded by the Board in December 2011 for additional evidentiary development.  It is now again before the Board for adjudication.

The Veteran previously utilized a Veterans Service Organization (VSO) as his authorized representative related to this appeal.  In February 2017, he contacted the RO to express his desire to revoke this representation as he planned to submit a new authorization for an attorney representative.  The Board recognizes the revocation of the VSO; however, as no VA Form 21-22A has been received, the Veteran is unrepresented at this time.  As the Board's action, below, is favorable to the Veteran, there is no need to delay adjudication of the case.

FINDING OF FACT

Degenerative arthritis of the lumbar spine was incurred during the Veteran's active military service.

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends his currently diagnosed lumbar spine disability is causally connected to his active service.

The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine as was confirmed shortly after he filed his service connection claim.  See July 2006 VA x-ray examination report.  The question in this appeal is whether the current lumbar spine disability is causally connected to the Veteran's active service.

The Veteran's service treatment records show that he entered service in sound condition, after which, in August 1968, he was clinically treated after straining his back while carrying another service member.  In addition, the Veteran also reports slipping and falling during a run in service, after which he again experienced back pain.  He was diagnosed at that time with a muscle strain with spasm, provided an analgesic balm for the area and put on light duty for 48 hours.  His June 1970 separation examination report shows a normal evaluation of the spine.

Following service, in April 2006, the Veteran also reported a November 1969 in-service injury involving a land mine after which he experienced back pain for two days.  The Board notes his in-service military occupational specialty was infantryman, and he is in receipt of the Combat Infantryman Badge (CIB).  The Board finds no reason to question the credibility of this statement, especially given the fact that the nature of the incident reported is consistent with the places, types, and circumstances likely surrounding the Veteran's confirmed combat service.

As to the causal connection between these in-service incurrences of back injuries/pain and the Veteran's current disability, the record includes a June 2006 VA examiner's finding that no opinion could be provided as to causation without resort to speculation, as well as a January 2012 VA examiner's negative nexus opinion without an adequately explained rationale.  Due to the inadequacies in the opinions obtained, the Board requested a VHA opinion on the matter.  38 C.F.R. § 20.901 (2016).

In February 2016, a VA physician submitted a narrative report after reviewing the Veteran's claims file.  The physician included a discussion of the Veteran's history, consistent with the summary noted above.  The physician also described the Veteran's physique during his active service, to include a 67 inch tall frame and 140 pound bodyweight.  The physician found that the axial load imposed while performing a man-carry exercise on a larger man, such as that experienced by the Veteran in August 1968, would more likely than not have injured the Veteran's spine.  The physician also found that an explosion described by the Veteran in April 2006 would have also more likely than not injured his spine.  Based upon these factors, the physician concluded that it is at least as likely as not that the Veteran's current degenerative arthritis of the lumbar spine had its onset during active service and was precipitated by the events cited.

In sum, the June 2006 and January 2012 VA examiners either provided opinions without adequate rationale, or opinions not answering the question on appeal.  The VHA opinion obtained, however, provided an opinion in support of the Veteran's claim based upon a well-reasoned rationale, supporting clinical evidence and adequate recognition of the Veteran's competent and credible lay statements.  The Board, therefore, finds that the most probative medical evidence has established that the Veteran's lumbar spine disability was incurred during his active service.  

ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


